Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 11/02/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-17, 19-21, 23 & 27-31 are currently pending. 

Restriction by Original Presentation
Applicant has amended Claims 14 & 29 to incorporate the central features of the unelected Invention II.   The sector analysis of the flow within a conduit cited in the withdrawn method Claim 15 of the unelected Invention II has been amended into Claims 14 & 29.   In response (07/13/2020) to the restriction requirement (06/16/2020), Applicant elected Invention I (Claims 1-14). The features of unelected Invention II (Claims 15-26) are cited in Applicant’s response (07/13/2020) as withdrawn without traverse.  Claims 14 & 29 containing the withdrawn content are also considered withdrawn.  Claims 14-17, 19-21, 23 & 29 are withdrawn. 

Response to Arguments
With regard to the Specification Objection 
Applicant has amended the title to be reflective of the disclosed invention.  Acceptance is confirmed by the attached BIB datasheet citing the amended title.



With to the Claim Interpretation:
Applicant has amended Claim 7 to provide sufficient structure and remove the nonce terms that would seem to invoke a 112(f) interpretation of the claimed conduit. 

With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1-13, 27-28 & 30-31 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.
Applicant’s arguments and amendments with regard to Claims 1-13, 27-28 & 30-31 have been considered in light Jakoby in further view of Karimi & Sinha.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, 27-28 & 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jakoby (US 20100148804; “Jakoby”) in view of Karimi (US 20170059492; “Karimi”) and in further view of Sinha (US8640529; “Sinha”).



Claim 1. Jakoby discloses a system (Fig. 19) comprising: a core (133) comprised of a dielectric material [0149 dielectric tube 133]; a planar resonator (Figs 19 & 20 131 capacitive planar plates with Fig. 20 showing detail of planar plates) [0149 includes capacitor plates 131 situated at opposite sides of a dielectric tube 133], on the core (133) [0149 includes capacitor plates 131 situated at opposite sides of a dielectric tube 133], a conduit (139) containing the core (133) and the planar resonator (131), the conduit (139) comprising an electrically-conductive material [0154  a metal pipe 157 in which the installed is used as the outer tube 139 which forms a common ground (e.g. is electrically conductive to ground]; and a coupling (135) that is electrically-conductive [0149 The capacitor plates 131 are also connected via short inductive elements 135 to an outer tube 139 contacting a ground 137] and that connects the planar resonator (131) to the conduit (Fig. 19 139 conduit connected to 135 inductive coupling to 131 resonating plates) [0149] to enable the conduit (139) to function as an electrical ground (137) for the planar resonator (131) [0154 outer tube 139 which forms a common ground] & [0149].  Jakoby further discloses a capacitive plate resonator (131) that resonates using microwaves [A high-frequency signal 143 in the microwave range is supplied via a connector 141, in particular via a coaxial cable attached to the connector 141. When a coaxial cable is used, the internal conductor of the coaxial cable is connected to one of the inductive elements 135. As described in the previously illustrated embodiments, the microwave signal is led through the resonator].  

    PNG
    media_image1.png
    594
    779
    media_image1.png
    Greyscale

Jakoby does not explicitly disclose in the embodiment of Fig. 19:
1) the capacitive plates are a planar resonator.
2) the core and the conduit are concentric.

With regard to 1) Karimi teaches a planar resonator on a pipe (Fig. 10a).  Karimi further teaches the microwave resonator is planar (Fig. 10b: resonator 1114) [0087 This view may represent the planar shape of the ground conductor 1114 if it were laid flat (or "unwrapped"), as opposed to being disposed on the curved surface of the pipe 1104] & [0040].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Karimi’s shape of a planar shaped resonator as a shape to apply to Jakoby’s resonator because the planar shape form fits around the pipe to generate and 

With regard to 2) Jakoby discloses in the embodiment of (Fig. 19: tube 133 and outer tube 139) two tubes inner 133 and outer tubes 139, but does not explicitly state the two tubes are concentric.  Jakoby’s embodiment of Figure 18 discloses two tubes (Fig. 18a: inner tube 113 and outer tube 115) and depicts the arrangement of the tubes (Fig. 18a: 113 & 115) as concentric.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Jakoby’s concentric tube arrangement as disclosed in the embodiment of Fig. 18a as an arrangement for Jakoby’s inner (e.g. core) tube and outer (e.g. conduit) tube because the inner tube with resonators place around the outer surface and centered within a fluid flow will improve the accuracy in processing the resonance frequency to reduce interference  [Jakoby 0002] by providing a balanced signal within the fluid flow by reducing a potential interference from the concentric inner surface of the outer (conduit) tube through equidistant arrangement of the resonators on the concentric outer surface of the inner (core) tube.

Additionally, Sinha provides a written disclosure on a concentric arrangement (Figs. 1-3 inner closed tube core 32 and outer tube conduit 12) provide a core (30) and the conduit (12) are concentric (e.g. coaxial to center axis of tube 12) [Col. 7 lines 20-35:  piezoelectric cylinder, 30, of liquid composition monitor, 32, having axis, 34, collinear with axis 14 of piezoelectric tube 20 is situated. Inside wall, 36, of cylinder 30 is completely covered with an electrode (nickel), 38, while on outside wall, 40, there are two, rectangular-shaped (1.2 cm.times.1.2 cm, as an example) vacuum-deposited copper or nickel electrodes, 42a, and, 42b].
It would have been obvious to one having ordinary skill in the art before the effective filing date 
 
Claim 2. Dependent on the system of claim 1. Jakoby further discloses the resonator (131) comprises a microwave resonator [0144], where the planar resonator comprises a feedline (135) comprising a ground plane (137) [0154 outer tube 139 which forms a common ground] & [0149] is coupled to the conduit (135) via an electrically-conductive rod (135) creating a conductive pathway between the conduit (139) and the resonator (131) [A high-frequency signal 143 in the microwave range is supplied via a connector 141, in particular via a coaxial cable attached to the connector 141. When a coaxial cable is used, the internal conductor of the coaxial cable is connected to one of the inductive elements 135. As described in the previously illustrated embodiments, the microwave signal is led through the resonator] and where the conduit (139) functions as an electrical ground (137 & 139) for the resonator (131) [0149 The capacitor plates 131 are also connected via short inductive elements 135 to an outer tube 139 contacting a ground 137].

Jakoby does not explicitly disclose the planar resonator comprises a microwave T-resonator with a planar resonator comprises a feedline that is a ring ground plane.

Karimi teaches a microwave T- planar resonator on a pipe (Fig. 10 a&b).  Karimi further teaches the microwave T-resonator is planar [0149 FIG. 5 is a diagram that illustrates an example T-resonator microstrip line based microwave resonator system] (Fig. 11b 1114) [0087 This view may represent the planar shape of the ground conductor 1114 if it were laid flat (or and has a feedline (1130) that is a ring ground plane (1122)  (Fig. 10a ground rings (1122) with a feedline (1130) connecting resonators and receivers (110, 114 & 118)  [0083 The feed line 1130 may be arranged to extend laterally, about the circumference of the pipe 1104 (e.g., perpendicular to a longitudinal axis 1134 of the pipe 1104). The open shunt stub 1132 may be arranged to extend longitudinally, along the length of the surface of the pipe 1104 (e.g., parallel to the longitudinal axis 1134 of the pipe 1104). The feed line 1130 may wrap about an upper portion of the circumference of the pipe 1104 by a first amount, and the open shunt stub 1132 may wrap about an upper portion of the circumference of the pipe 104 by a second amount that is less than the first amount. The ground ring 1120 may similarly be wrapped about the circumference of the pipe 1104] and the ring ground plate is connected to a ground (Fig. 10a: grounding element 1114, 1120 and 1122) [0082 1114 may include a “main” or “bottom” ground plane (GP) 1120 and a ground ring (GR) 1122]. 
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Karimi’s planar shaped t-resonator plates with a connecting feedline and ring ground plate with Jakoby’s microwave resonator grounded from Karimi’s grounding elements to Jakoby’s grounded outer conduit tube because the planar shape of the resonator having a form fit around the pipe along with a connecting ground plate tied to a grounding axially feedline connected conduit  improves the quality of the measurement signal in the conduit by aligning radially adjacent resonators signal  around the core and providing a distal grounding on an extensive interference dispersing conduit pipe and because the radial resonators improve the direct measurement of the fluid to be analyzed [0087 Karimi].
Claim 3. Dependent on the system of claim 1.  Jakoby further discloses the resonator (Fig. 18: the option of the resonator can be a spiral resonator105) is a spiral resonator (Fig. 18 spiral coil 105) and where the planar resonator (105) is protected on the conduit (139 also  from surrounding content by a dielectric coating [0040 coating on conducting unit], and where the dielectric coating comprises oxide ceramics and polymers [0040 the conducting unit, at least in places, includes a dielectric and diamagnetic material, in particular glass, a synthetic material such as plastic, ceramic, and/or an elastically and/or plastically deformable material].   
Jakoby does not explicitly disclose the planar resonator comprises a spiral T-resonator, a quarter-wavelength shunt stub and a microstrip feedline.
Karimi teaches a planar resonator on a pipe (Fig. 10a). Karimi further teaches the planar resonator comprises a T-resonator (Fig. 10a: 1114), a quarter-wavelength shunt stub (Fig. 10a:  1110) and a microstrip feedline (Fig. 10a: 1130) [0040 resonance introduced by a lamda/4 (e.g. quarter wavelength) open shunt stub located in the middle of a microstrip line and the signal conductor may include a "T-resonator"].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Karimi’s spiral T-resonator with a quarter-wavelength shut stub and a microstrip feedline as a resonator configuration as Jakoby’s measuring arrangement because the quarter wavelength shunt stub in a microstrip feed line providing an operation frequency range specific to measuring the cut of a monitored fluid in the core [0050 Karimi].
Claim 8. Dependent on the system of claim 1.   Jakoby further discloses a computing system [0149 signals the material density and material distribution in the material 149 may be calculated, in particular by use of a suitably programmed computer (not shown) to obtain data from the planar resonator (131), to obtain a resonance frequency of the planar resonator (131) based on the data, and to identify a content of the conduit (139) based on the resonance frequency  [0036 determine a type of medium in the pipe] and [0148 skillful dimensioning and evaluation of the output signals of the entire resonance structure, it is possible to determine the permittivity of the medium 117 in the tube 113 as well as the distribution of the medium 117 over the cross section].
  
Claim 9. Dependent on the system of claim 1.  Jakoby further discloses a content of the conduit (139) comprises fluid (149) [0070 fluids]; and where identifying the fluid comprises determining a change in the resonance frequency [0036 determine a type of medium in the pipe] and [0148 skillful dimensioning and evaluation of the output signals of the entire resonance structure, it is possible to determine the permittivity of the medium 117 in the tube 113 as well as the distribution of the medium 117 over the cross section]. 

Jakoby does not explicitly disclose the planar resonator comprises a length from four (4) times the diameter of the conduit to twelve (12) times the diameter of the conduit.

Karimi teaches a microwave T- planar resonator on a pipe (Fig. 10 a&b).  Karimi further teaches the planar resonator (Figs 10a &b: resonator 114 with the length defined by the shunt stub 1132) comprises a length from four (4) times the diameter of the conduit (Fig. 10a: 1116) to twelve (12) times the diameter of the conduit (Fig. 10a: 1116) [0068 the shunt stub may have a length that is greater than about 50 mm. In some embodiments, the length may be up to several times the diameter of the pipe. For example, the open shunt stub may have a length that is about three to five times longer than the diameter of the pipe].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Karimi’s dimensions for a planar resonator length in relation to the width of the resonating tube as the dimensions for Jakoby’s, as modified by Karimi’s, planar 

Claim 10. Dependent on the system of claim 1.  Jakoby further discloses the planar resonator (131) is a first planar resonator (see annotated  Fig. 14 above indication of a first planar resonator 131) and the coupling (135) is a first coupling (see annotated Fig. 14 above of a first coupling 135); and where the system (Fig. 14) further comprises: one or more additional planar resonators (see annotated Fig. 14 above of a second -fifth planar resonators 131); spatially distributed on the core (133); and one or more additional couplings (see annotated Fig. 14 above of a second -fifth couplings 135), each of the one or more additional couplings (see annotated Fig. 14 above of a second -fifth couplings 135), being electrically-conductive and connecting the conduit (139) to a corresponding additional planar resonator (see annotated Fig. 14 above of a second -fifth planar resonators 131 paired with couplings 135) to enable the conduit  (139) to function as the electrical ground for the corresponding additional planar resonator [0149 The capacitor plates 131 are also connected via short inductive elements 135 to an outer tube 139 contacting a ground 137].  

Claim 11.  Dependent on the system of claim 10. Jakoby further discloses the one or more additional planar resonators (see annotated Fig. 14 above of a second -fifth planar resonators 131 paired with couplings 135) comprise between one additional planar resonator and seven additional planar resonators (see annotated Fig. 14 above of a second -fifth planar resonators 131 paired with couplings 135) [0149].  


Claim 12.  Dependent on the system of claim 10. Jakoby further discloses the one or more additional planar resonators (Fig. 10a plurality of 131) are on a plurality  (Fig. 10a plurality of 131) of different sectors of the core (Fig. 20 131 arranged around the core at separate sectors) of the core (133) [0148 skillful dimensioning and evaluation of the output signals of the entire resonance structure, it is possible to determine the permittivity of the medium 117 in the tube 113 as well as the distribution of the medium 117 over the cross section].

Claim 27. Dependent on the system of claim 1.  Jakoby further discloses determining air to filled conduit shows a drop in resonant frequency (Fig. 22)[0152 resonance frequency drops from air filled (1) to Syrofor (1.024)] & [0127 an inverse relationship between decreasing resonant frequency (i.e. dropping resonance when transitioning from lower dielectric to higher  valued materials)]. Jakoby does not explicitly disclose a vector network analyzer electrically coupled to the planar resonator; where a resonance frequency of the planar resonator decreases from 204.6 MHz to 179.7 MHZ as the dielectric constant of content in the conduit increases from 1.0 (for air) to 2.2 (for oil).

Karimi teaches a planar resonator on a pipe (Fig. 10a).  Karimi further teaches the resonance frequency is determined using the vector network analyzer [0086 measurement processing system 1106 may include a vector network analyzer (VNA)] and Karimi further teaches a resonance frequency of the planar resonator decreases between 204.6 MHz to 179.7 MHz (Figs 6a and 6b)[0092] as the dielectric constant of content in the conduit increases from 2.2 (for oil) to 80.0 (for water). (See Fig. 16a&b for drop in frequency between 180MHz down to 150Mhz as water cut of oil at 2.2 goes to water at 80) as the dielectric constant of content in the conduit increases from 2.2 (for oil) to 80.0 (for seawater) [0092 describes water cut of oil].




Claim 28.  Dependent on the system of claim 1.  Jakoby does not explicitly disclose the planar resonator comprises a feedline comprising a ring ground plane, where the ring ground plane is arranged underneath the feedline, and where the ring ground plane and the feedline are separated by a dielectric material and where the dielectric material is one millimeter (1mm) in thickness. 

Karimi teaches a planar resonator on a pipe (Fig. 10a).  Karimi further teaches a feedline (1130) that is a ring ground plane (1122) (Fig. 10a ground rings (1122) with a feedline (1130) connecting resonators and receivers (110, 114 & 118) [0083 The feed line 1130 may be arranged to extend laterally, about the circumference of the pipe 1104 (e.g., perpendicular to a longitudinal axis 1134 of the pipe 1104). The open shunt stub 1132 may be arranged to extend longitudinally, along the length of the surface of the pipe 1104 (e.g., parallel to the longitudinal axis 1134 of the pipe 1104). The feed line 1130 may wrap about an upper portion of the circumference of the pipe 1104 by a first amount, and the open shunt stub 1132 may wrap about an upper portion of the circumference of the pipe 104 by a second amount that is less and where the ring ground plane (1122) and the feedline (1130) are separated by a dielectric material [0066 In some embodiments, the feed line and the ground ring may be separated by a dielectric separator. Example embodiments of ground rings and dielectric separators are discussed in more detail herein with regard to at least FIGS. 10A-10E] and where the dielectric material is one millimeter (1mm) in thickness [0072 Continuing with the above example, the separator may have a dielectric constant (∈.sub.r) of about 2.8 and a constant thickness of about 1 mm. Such a constant thickness separator may provide a constant separation distance between the feed line and the ground ring]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Karimi’s planar shaped t-resonator plates with a connecting feedline dielectric separated ring ground plate with Jakoby’s microwave resonator because the planar shape of the resonator having a form fit around the pipe along with a connecting ground plate tied to a grounding axially feedline connected conduit  improves the quality of the measurement signal in the conduit by aligning radially adjacent resonators signal around the core and providing a distal grounding on an extensive interference dispersing conduit pipe and because the radial resonators improve the direct measurement of the fluid to be analyzed [0087 Karimi].

Claim 30. Dependent on the system of claim 1.  Jakoby does not explicitly disclose a resonance frequency of the planar resonator decreases from 179.7 MHz to about 149.2 MHz as the dielectric constant of content in the conduit increases from 2.2 (for oil) to 80.0 (for seawater).


a resonance frequency of the planar resonator decreases from 179.7 MHz to about 149.2 MHz (See Fig. 16a&b for drop in frequency between 180MHz down to 150Mhz as water cut of oil at 2.2 goes to water at 80) as the dielectric constant of content in the conduit increases from 2.2 (for oil) to 80.0 (for seawater) [0092 describes water cut of oil].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kaimi’s processing of resonance frequency drops for oil to water (applicable to both water and seawater with permittivity at 80) transitions within specific frequency bands with Jakoby’s processing of resonance drops and measuring or dielectric constants to determine a material content in a fluid because setting known band frequencies to observe a drop in the resonant frequency of the fluid increases the accuracy and efficiency of determining a material change in the monitored fluid [0008 Kamiri]. 

Claim 31. Dependent on the system of claim 30. Jakoby does not explicitly disclose the resonance frequency is determined using a vector network analyzer that is electrically coupled to the planar resonator.

Karimi teaches a planar resonator on a pipe (Fig. 10a).  Karimi further teaches the resonance frequency is determined using a vector network analyzer (Fig. 10a 1106) that is electrically coupled to the planar resonator (1118)[0086 the measurement processing system 1106 may include a vector network analyzer (VNA), and the source signal may be generated by a source circuit, such as a signal generator, of the vector network analyzer (VNA)].


.   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jakoby in view of Karimi and Sinha and in further view of Linwort (US 6330831; “Linwort”).  

Claim 4. Dependent on the system of claim 1. Jakoby does not explicitly disclose:
1) a ring resonator 
2) a majority of the electrical field emanating from planar resonator is concentrated in a sector between the core and the conduit, 9941301vlApplication No.: 15/984,4694 Docket No.: 2012738-0056 where the sector is an arc, and where the extent of the sector is 45 degrees. 

With regard to 1) Karimi teaches a planar resonator on a pipe (Fig. 10a).  Karimi further teaches the planar resonator (102) comprises a ring resonator (102 ring shaped resonator) [0049 Referring to at least FIG. 4 the ring system 400 may include a WC sensor 102 having a ring shaped (e.g., circular or elliptical) signal conductor 110 disposed on one side (e.g., a first/upper/top side) of a pipe 104].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Karimi’s planar T-resonator with a ring shaped sensor portion as a resonator to use on Jakoby’s core for sensing properties of a fluid in the core because a ring shaped resonator improves the quality of determining a dielectric constant and loss tangent properties of a fluid through a focused ring signal generation [Karimi 0045 & 0049].

With regard to 2) Linwort discloses a majority of the electrical field emanating from a resonator (Fig. 9a: 100s1) is concentrated in a sector between the core (Fig. 9a: 100) and the conduit (Fig. 9a: 105), 9941301vlApplication No.: 15/984,4694 Docket No.: 2012738-0056 where the sector is an arc (Fig. 9a: sectors z1 and z2), and where the extent of the sector is 45 degrees (Fig. 9a: sectors z1 and z2 are each 45°)[Col. 25 lines 15-50IG. 9A is an end view of the structure shown in FIG. 9, showing transducer sites at each of four quadrants around the pipe exterior, and symbolizes by way of straight-segment arrows, a construction wherein the input impedance of the reflector is different, when interrogated at the inner than when interrogated at the outer surface. This is indicated by input impedance symbols Z.sub.1 and Z.sub.2. The outer surface of the reflector 100 is located at a distance y/R inward from the inside surface of pipe 105. The transducers are represented by the traditional rectangular symbol containing diagonal links. As in FIG. 9 there are four radial supports, two being denoted 100S1, 100S2]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Linwort’s sectioning for isolating a portion of the flow into 45°measurement arcs as an option to use with Jakoby’s resonator in a fluid conduit because measuring the fluid in a 45° degree arc between a core and conduit improves measurement in narrow conduits that do not provide sufficient fluid for central core flow [Linwort Col. 9 lines 23-45].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jakoby in view of Karimi and Sinha and in further view of Powell (GB2365978; “Powell”).   

Claim 5. Dependent on the system of claim 1.  Jakoby does not explicitly disclose:
1) the planar resonator comprises material printed onto the core, where the dielectric material comprises a dielectric loss tangent that is less than 0.01, and where the dielectric material comprises a dielectric constant from two (2) to fifty (50). 
2) the dielectric material comprises a polyether ether ketone (PEEK) material.

With regard to 1) Karimi teaches a planar resonator on a pipe (Fig. 10a).  Karimi further teaches the planar resonator [149 FIG. 5 is a diagram that illustrates an example T-resonator microstrip line based microwave resonator system] (Fig. 11b 1114) [0087 This view may represent the planar shape] comprises material printed onto the core (104) [0066 may be disposed between the curved feed line and the surface of a cylindrical pipe], where the dielectric material [0046 microstrip line mode configuration may employ sandwiching of a dielectric medium between a signal conductor and ground conductor. A CPW mode configuration may employ conductors disposed side-by-side on the surface of a dielectric medium] comprises a dielectric loss tangent that is less than 0.01 [0061 low loss is a dielectric that is less than .01], and where the dielectric material comprises a dielectric constant from two (2) to fifty (50) [0045 dielectric constant between 2.6 and 80].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Karimi’s dielectric material with a reduced loss tangent and dielectric mater from an overlapping dielectric value because the providing a substrate with specific dielectric values improves the quality of the fluid measurement by tailoring the dielectric values to a precise range applicable to measuring the monitored fluid [Karimi] 0045 & 0049].

With regard to 2) Powell teaches a microwave resonator for measuring flow properties in a pipe (2) [Abstract], Powell further teaches an microwave resonator tube (2) that is make of poly ether ether ketone [Page 7 lines 20-25:  A suitable plastics material for this application would be 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Powell’s dielectric material choice for a resonating tube of polyether ether ether ketone (PEEK) as a material choice for Jakoby’s dielectric resonating inner core tube because the material increases the quality of microwave transmission reception of by using a non-interfering material transparent to microwaves  and because the material improves the maintainability of the resonating tube by providing a high resistance to corrosive substances and stability at high temperatures [Powell Page 7 lines 20-25].

Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jakoby in view of Karimi and Sinha and in further view of Nyfors (US6915707; “Nyfors”).

Claim 6. Dependent on the system of claim 1. Jakoby further discloses the conduit (139) comprises a pipe (139 metal pipe).  Jakoby does not explicitly disclose:

1) the conduit is made of metal.
2) the core is solid.

With regard to 1) Jakoby teaches the embodiment of Fig. 24 which provides the material choice of metal [0154 this case a metal pipe 157 in which the assembly comprising the glass tube 151, copper plates 153, and metal pins 155 is installed is used as the outer tube 139 which forms a common ground] (Fig. 24: 151).   

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Jakoby’s embodiment of Fig. 24’s material choice of metal as a material for Jakoby’s Fig. 19 grounded outer tube conduit because an extended grounded metal 

With regard to 2) Nyfors teaches a resonator with a solid core (Fig. 7: 3c) in a conduit (Fig. 7: 2 pipe) [Col. 9 lines 35-55 If a cylindrical metal body 3C is mounted in the center of the pipe 2 as shown in FIG. 7, the body 3C and the pipe 2 together form a coaxial structure, which supports a microwave TEM wave mode, which has no cut-off frequency]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nyfors solid core resonator in a conduit as an option to use with Jacoby’s resonator arrangement because the solid core resonator provides an option for property detection of a fluid in a confined or narrow conduit where the flow around the solid can be detected [Nyfors Col. 1 lines 53-65].

Claim 13. Dependent on the system of claim 1. Jakoby does not explicitly disclose a plurality of metallic separators within the conduit, the one or more metallic separators for confining fluid within volumes corresponding to individual sectors of the core and the core is solid.

Nyfors teaches a resonator teaches monitoring a fluid conduit with separate sectors (Fig. 7).  Nyfors further teaches one or more metallic separators (Fig. 7: metal separators 5 ) [Col. 9 lines 35-55 metallic  within the conduit (Fig. 7: conduit 2), the one or more metallic separators (Fig. 7: separators 5)  for confining fluid within volumes corresponding to individual sectors  [Col. 9 lines 35-55   cross sectional area and therefore creates a differential pressure related to the flow] of the core (Fig. 7: core 3) [Col. 9 lines 35-55 If a cylindrical metal body 3C is mounted in the center of the pipe 2 as shown in FIG. 7, the body 3C and the pipe 2 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nyfor’s individual metal separators creating sectors for measuring fluid in the core under different configurations with Nyfor’s plurality axial resonant sensors because the separation increases the quality of the fluid analysis by provided separated regions to determine differential processing of the fluid  a because the solid core resonator provides an option for property detection of a fluid in a confined or narrow conduit where the flow around the solid can be detected [Nyfors Col. 1 lines 53-65].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jakoby in view of Karimi and Sinha and in further view of Karimi830 (US20170350830; “Karimi830”).

Claim 7. Dependent on the system of claim 1.  Jakoby further discloses where conduit (139) to function as electromagnetic shielding for the planar resonator (131) material [0154 a metal pipe 157 in which the installed is used as the outer tube 139 which forms a common ground (e.g. is electrically conductive shield to ground)].
 
Jakoby’s embodiment of Figure 19 does not explicitly disclose:

1) the conduit comprises a metallic pipe 
2) the planar resonator is formed on the core using an additive manufacturing process, and where the additive manufacturing process comprises at least one of three-dimensional (3D) printing and screen printing. 

With regard to 1) Jakoby teaches the embodiment of Fig. 24 which provides the material choice of metal [0154 this case a metal pipe 157 in which the assembly comprising the glass tube 151, copper plates 153, and metal pins 155 is installed is used as the outer tube 139 which forms a common ground] (Fig. 24: 151).   

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Jakoby’s embodiment of Fig. 24’s material choice of metal as a material for Jakoby’s Fig. 19 grounded outer tube conduit because an extended grounded metal conduit improves the stability of the transmitted and received measuring signals by reducing noise interference [Jakoby 0154].

With regard to 2) Karimi830 teaches a planar resonator on a pipe (Fig. 17a-c).  Karimi830 further teaches the planar resonator (Fig. 17a-c: 1710) is formed on the core (1104 pipe) using an additive manufacturing process, and where the additive manufacturing process comprises at least one of three-dimensional (3D) printing and screen printing [0136 & 0139 The masks can include three-dimensional (3D) masks, printed or otherwise disposed on the surface of pipe and/or other materials already deposited on the pipe. FIG. 17A illustrates an example first mask 1700 in accordance with one or more embodiments. The first mask 1700 may include material covering some or all of the portions of the pipe 1104, other than in areas where openings in the first mask 1700 expose the surface of the pipe 1104 on which the ground plane 1120 and the open shut stub 1132].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Karimi830’s method of three-dimensional (3D) masks to form a planar resonator on a resonating pipe as a method to form Jakoby’s planar resonator on an inner resonating tube because the process provides a tight coupling of the resonator and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                     
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856